DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7, 9, 11-12, 14-15, 17-20, 22-23, 27, 30-37 and 77-81 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to subject matter eligibility, the claims do not merely recite an abstract idea of performing a comparison, but the comparison is further used to determine and provide specific feedback to a user based on the analyzed user actions. This is significantly more than the abstract idea, and also integrates the abstract idea into the practical application of providing real-time feedback for adjusting CPR treatment.
With respect to prior art considerations, the prior art of record fails to specifically teach or reasonably suggest the claimed system using markers on a rescuer wherein a camera performs pattern recognition based on an image correlation method to determine displacement variations, and then use a comparison of a selected body type and the captured position data to determine how to adjust CPR treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0296719 (Packer).
US 2014/0342331 (Freeman).
US 2018/0040255 (Freeman et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715